Lyon contends in the Supreme Court that in a prosecution for murder, it is error to introduce evidence of other crimes even though court instructed jury, that such evidence was but to show motive.
Should judgment on verdict of first degree murder without recommendation of mercy, where accused tried on two counts, one of murder with premeditation, second, murder while committing robbery, be reversed on theory that accused was not attempting to rob but that murdered man was an officer attempting to arrest him and malice could not be predicated upon the second count.